BREAUX, C. J.
The defendant asks to be released on bail. He is charged with having taken the life of John Schaub on the 26th day of July, 1905.
A preliminary examination was held before the first city criminal court on the 16th day of October, 1905, and defendant was committed to the criminal district court without the benefit of bail.
He applied to the criminal district court for his release on bail. The court refused to grant the application.
The petition for the writ of habeas corpus is grounded upon the evidence taken before the committing magistrate, and the contention is that the proof of the crime is not evident nor the presumption great.
The criminal court unquestionably had jurisdiction, and no other court should hasten to interfere.
The refusal to admit the defendant to bail is prima facie correct, and should remain at least until it appears that it was manifestly erroneous. The onus is with de< fendant.
*242The case is following the usual course, and no unusual delay is urged.
Those authorized to weigh this evidence, and upon whom the responsibility rests to act upon the accusation, will doubtless act as promptly as possible and judiciously.
We have considered the court’s refusal alone. The judge of the trial court is in a position to know whether an immediate investigation, or one within reasonable time, will be had. The question to be then considered is separate and independent of the questions which arise on an application to bond. The defendant will have ample opportunity to present all questions of law which may enter into the nature of the crime charged. He therefore is not prejudiced in that respect by the refusal of his application. The trend of the decisions beginning with State v. McColley, ante, p. 403, 39 South. 81, has been not to interfere after the district court has acted, unless it clearly appears that the defendant is entitled to bail.
We think we should adhere to these decisions, and for that reason the refusal of the judge of the criminal district court is maintained, and the defendant’s petition is dismissed.